Case 2:20-cv-00738-TSZ Document 16-1 Filed 06/08/20 Page 1 of 27




                    Exhibit 1
5/27/2020                                  AgreSu.com
                      Case 2:20-cv-00738-TSZ          WHOIS, 16-1
                                               Document      DNS, & Domain
                                                                     Filed Info - DomainTools
                                                                            06/08/20       Page 2 of 27



                           Home > Whois Lookup > AgreSu.com


                                                                                                                                            How does this work?
                           Whois Record for AgreSu.com
                            Domain Profile

                           Registrant           WhoisGuard Protected

                           Registrant Org       WhoisGuard, Inc.

                           Registrant Country   pa                                                                       Preview the Full Domain Report

                           Registrar            NAMECHEAP INC NameCheap, Inc.                                   Tools
                                                IANA ID: 1068
                                                URL: http:/
                                                         /www.namecheap.com                                                      Hosting History
                                                Whois Server: whois.namecheap.com
                                                                                                                Monitor Domain Properties                     

                                                                                                                Reverse IP Address Lookup                     
                                                (p)
                                                                                                                Network Tools                                 
                           Registrar Status     clientTransferProhibited
                                                                                                                  Buy This Domain            Visit Website
                           Dates                8 days old                                                  
                                                Created on 2020-05-19                                           Available TLDs
                                                Expires on 2021-05-19
                                                Updated on 0000-12-31
                                                                                                                 General TLDs      Country TLDs
                           Name Servers         NED.NS.CLOUDFLARE.COM (has 21,387,271                       
                                                domains)                                                        The following domains are available through
                                                ULLA.NS.CLOUDFLARE.COM (has 21,387,271                          our preferred partners. Select domains
                                                domains)                                                        below for more information. (3rd party site)
                                                                                                                   Taken domain.
                           Tech Contact         WhoisGuard Protected
                                                                                                                   Available domain.
                                                WhoisGuard, Inc.
                                                                                                                   Deleted previously owned domain.
                                                P.O. Box 0823-03411,
                                                Panama, Panama, pa
                                                                                                                 AgreSu.com                        View Whois

                                                (p)                 (f)                                          AgreSu.net                        Buy Domain

                           IP Address           104.28.31.185 - 3 other sites hosted on this server             AgreSu.org                        Buy Domain

                           IP Location                - California - San Francisco - Cloudflare Inc.             AgreSu.info                       Buy Domain

                           ASN                        AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)        AgreSu.biz                        Buy Domain

                           Domain Status        Registered And Active Website                                     AgreSu.us                        Buy Domain

                           IP History           17 changes on 17 unique IP addresses over 15 years          

                           Registrar History    1 registrar                                                 

                           Hosting History      9 changes on 7 unique name servers over 15 years            

                            Website

                           Website Title        None given.                                                 

                           Whois Record ( last updated on 2020-05-27 )


                            Domain name: agresu.com
                            Registry Domain ID: 2527785334_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.namecheap.com
                            Registrar URL: http://www.namecheap.com
                            Updated Date: 0001-01-01T00:00:00.00Z
                            Creation Date: 2020-05-19T08:37:23.00Z
                            Registrar Registration Expiration Date: 2021-05-19T08:37:23.00Z
                            Registrar: NAMECHEAP INC
                            Registrar IANA ID: 1068
                            Registrar Abuse Contact Email:
                            Registrar Abuse Contact Phone: +1.6613102107
                            Reseller: NAMECHEAP INC
                            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
                            rProhibited
                            Registry Registrant ID:
                            Registrant Name: WhoisGuard Protected
                            Registrant Organization: WhoisGuard, Inc.
                            Registrant Street: P.O. Box 0823-03411
                            Registrant City: Panama
                            Registrant State/Province: Panama
                            Registrant Postal Code:
                            Registrant Country: PA
                            Registrant Phone: +507.8365503
                            Registrant Phone Ext:
                            Registrant Fax: +51.17057182
                            Registrant Fax Ext:
                            Registrant Email:
                            Registry Admin ID:
                            Admin Name: WhoisGuard Protected
                            Admin Organization: WhoisGuard, Inc.
                            Admin Street: P.O. Box 0823-03411
                            Admin City: Panama
                            Admin State/Province: Panama
                            Admin Postal Code:
                            Admin Country: PA
                            Admin Phone: +507.8365503
                            Admin Phone Ext:
                            Admin Fax: +51.17057182
                            Admin Fax Ext:
                            Admin Email:
                            Registry Tech ID:
                            Tech Name: WhoisGuard Protected
                            Tech Organization: WhoisGuard, Inc.
                            Tech Street: P.O. Box 0823-03411
                            Tech City: Panama
                            Tech State/Province: Panama
                            Tech Postal Code:
                            Tech Country: PA
                            Tech Phone: +507.8365503
                            Tech Phone Ext:
                            Tech Fax: +51.17057182
                            Tech Fax Ext:
                            Tech Email:
                            Name Server: ned.ns.cloudflare.com


https://whois.domaintools.com/agresu.com                                                                                                                          1/2
5/27/2020                                  AgreSu.com
                      Case 2:20-cv-00738-TSZ          WHOIS, 16-1
                                               Document      DNS, & Domain
                                                                     Filed Info - DomainTools
                                                                            06/08/20       Page 3 of 27
                            Name Server: ulla.ns.cloudflare.com
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/

                            For more information on Whois status codes, please visit https://icann.org/
                            epp




                                     
                                            Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/agresu.com                                                                                                                                        2/2
5/27/2020                                  AnXChip.com
                      Case 2:20-cv-00738-TSZ   DocumentWHOIS,16-1
                                                              DNS, & Domain
                                                                     Filed Info - DomainTools
                                                                            06/08/20      Page 4 of 27



                           Home > Whois Lookup > AnXChip.com


                                                                                                                                            How does this work?
                           Whois Record for AnXChip.com

                            Domain Profile

                            Proximity Score     29                                                          

                            Email               abuse@namesilo.com is associated with ~3,830,177            
                                                domains
                                                pw-e8a6a0f5ab326...@privacyguardian.org                                  Preview the Full Domain Report

                            Registrar           NameSilo, LLC                                                   Tools
                                                IANA ID: 1479
                                                                                                                     Whois History           Hosting History
                                                URL: https:/
                                                          /www.namesilo.com/
                                                Whois Server: whois.namesilo.com                                Monitor Domain Properties                     

                                                                                                                Reverse Whois Lookup                          
                                                (p)
                                                                                                                Reverse IP Address Lookup                     
                            Registrar Status    clientTransferProhibited
                                                                                                                Network Tools                                 
                            Dates               397 days old                                                
                                                                                                                  Buy This Domain            Visit Website
                                                Created on 2019-04-26
                                                Expires on 2021-04-26                                                    Queue Screenshot for Addition
                                                Updated on 2020-05-23
                                                                                                                Available TLDs
                            Name Servers        NED.NS.CLOUDFLARE.COM (has 21,387,271                       
                                                domains)
                                                                                                                 General TLDs        Country TLDs
                                                ULLA.NS.CLOUDFLARE.COM (has 21,387,271
                                                domains)
                                                                                                                The following domains are available through
                            IP Address          104.31.84.91 - 600 other sites hosted on this                  our preferred partners. Select domains
                                                server                                                          below for more information. (3rd party site)
                                                                                                                   Taken domain.
                            IP Location               - Texas - Dallas - Cloudflare Inc.
                                                                                                                   Available domain.
                            ASN                       AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)          Deleted previously owned domain.

                            Domain Status       Registered And Active Website                                    AnXChip.com                        View Whois
                            Whois History       13 records have been archived since 2019-04-26                  AnXChip.net                        Buy Domain
                            IP History          3 changes on 3 unique IP addresses over 1 years             
                                                                                                                 AnXChip.org                        Buy Domain
                            Registrar History   1 registrar                                                 
                                                                                                                 AnXChip.info                       Buy Domain
                            Hosting History     2 changes on 3 unique name servers over 1 year              
                                                                                                                  AnXChip.biz                       Buy Domain
                            Whois Server        whois.namesilo.com
                                                                                                                  AnXChip.us                        Buy Domain

                            Website

                            Website Title             500 SSL negotiation failed:                           

                            Response Code       500

                            Terms               758 (Unique: 170, Linked: 608)

                            Images              70 (Alt tags missing: 37)

                            Links               402 (Internal: 284, Outbound: 3)

                           Whois Record ( last updated on 20200527 )


                            Domain Name: anxchip.com
                            Registry Domain ID: 2384856631_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.namesilo.com
                            Registrar URL: https://www.namesilo.com/
                            Updated Date: 2020-05-23T07:00:00Z
                            Creation Date: 2019-04-26T07:00:00Z
                            Registrar Registration Expiration Date: 2021-04-26T07:00:00Z
                            Registrar: NameSilo, LLC
                            Registrar IANA ID: 1479
                            Registrar Abuse Contact Email: abuse@namesilo.com
                            Registrar Abuse Contact Phone: +1.4805240066
                            Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTra
                            nsferProhibited
                            Registry Registrant ID:
                            Registrant Name: Domain Administrator
                            Registrant Organization: See PrivacyGuardian.org
                            Registrant Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                            Registrant City: Phoenix
                            Registrant State/Province: AZ
                            Registrant Postal Code: 85016
                            Registrant Country: US
                            Registrant Phone: +1.3478717726
                            Registrant Phone Ext:
                            Registrant Fax:
                            Registrant Fax Ext:
                            Registrant Email: pw-e8a6a0f5ab326b42853ba55ee6473cc1@privacyguardian.org
                            Registry Admin ID:
                            Admin Name: Domain Administrator
                            Admin Organization: See PrivacyGuardian.org
                            Admin Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                            Admin City: Phoenix
                            Admin State/Province: AZ
                            Admin Postal Code: 85016
                            Admin Country: US
                            Admin Phone: +1.3478717726
                            Admin Phone Ext:
                            Admin Fax:
                            Admin Fax Ext:
                            Admin Email: pw-e8a6a0f5ab326b42853ba55ee6473cc1@privacyguardian.org
                            Registry Tech ID:
                            Tech Name: Domain Administrator
                            Tech Organization: See PrivacyGuardian.org
                            Tech Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                            Tech City: Phoenix
                            Tech State/Province: AZ
                            Tech Postal Code: 85016
                            Tech Country: US
                            Tech Phone: +1.3478717726
                            Tech Phone Ext:
                            Tech Fax:
                            Tech Fax Ext:

https://whois.domaintools.com/anxchip.com                                                                                                                         1/2
5/27/2020                                  AnXChip.com
                      Case 2:20-cv-00738-TSZ   DocumentWHOIS,16-1
                                                              DNS, & Domain
                                                                     Filed Info - DomainTools
                                                                            06/08/20      Page 5 of 27
                            Tech Email: pw-e8a6a0f5ab326b42853ba55ee6473cc1@privacyguardian.org
                            Name Server: ned.ns.cloudflare.com
                            Name Server: ulla.ns.cloudflare.com
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/
                            >>> Last update of WHOIS database: 2020-05-27T07:00:00Z <<<

                            For more information on Whois status codes, please visit https://icann.org/
                            epp

                            NOTICE AND TERMS OF USE: You are not authorized to access or query our WHOI
                            S
                            database through the use of high-
                            volume, automated, electronic processes. The
                            Data in our WHOIS database is provided for information purposes only, and t
                            o
                            assist persons in obtaining information about or related to a domain name
                            registration record. We do not guarantee its accuracy. By submitting a WHOI
                            S
                            query, you agree to abide by the following terms of use: You agree that you
                              may
                            use this Data only for lawful purposes and that under no circumstances will
                              you
                            use this Data to: (1) allow, enable, or otherwise support the transmission
                            of
                            mass unsolicited, commercial advertising or solicitations via e-
                            mail, telephone,
                            or facsimile; or (2) enable high volume, automated, electronic processes th
                            at
                            apply to us (or our computer systems). The compilation, repackaging,
                            dissemination or other use of this Data is expressly prohibited without our
                            prior written consent. We reserve the right to terminate your access to the
                            WHOIS database at our sole discretion, including without limitation, for
                            excessive querying of the WHOIS database or for failure to otherwise abide
                            by
                            this policy. We reserve the right to modify these terms at any time.

                            Domains - cheap, easy, and secure at NameSilo.com

                            https://www.namesilo.com

                            Register your domain now at www.NameSilo.com - Domains. Cheap, Fast and Sec
                            ure




                                     
                                            Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/anxchip.com                                                                                                                                       2/2
5/27/2020                                AxioGame.com
                     Case 2:20-cv-00738-TSZ   DocumentWHOIS, DNS, &Filed
                                                           16-1    Domain06/08/20
                                                                         Info - DomainTools
                                                                                       Page 6 of 27



                           Home > Whois Lookup > AxioGame.com


                                                                                                                                                  How does this work?
                           Whois Record for AxioGame.com

                            Domain Profile

                           Proximity Score      16                                                                

                           Email                abuse-contact@publicdomainregistry.com is                         
                                                associated with ~4,555,097 domains
                                                contact@privacyprotect.org is associated with                                  Preview the Full Domain Report
                                                ~1,429,159 domains
                                                                                                                      Tools
                           Registrar            PDR Ltd. d/b/a PublicDomainRegistry.com
                                                                                                                          Whois History           Hosting History
                                                IANA ID: 303
                                                URL:                                                                  Monitor Domain Properties                    
                                                www.publicdomainregistry.com,http:/
                                                                                  /www.publicdomainregistry.com
                                                                                                                      Reverse Whois Lookup                         
                                                Whois Server: whois.publicdomainregistry.com
                                                                                                                      Reverse IP Address Lookup                    

                                                (p)                                                                   Network Tools                                

                           Registrar Status     clientTransferProhibited                                                Buy This Domain           Visit Website

                           Dates                5,605 days old                                                    
                                                Created on 2005-01-21
                                                Expires on 2021-01-21
                                                Updated on 2019-12-30

                           Name Servers         NS1.AS41887.NL (has 5,375 domains)                                
                                                NS2.AS41887.EU (has 7 domains)
                                                NS3.AS41887.IO (has 4 domains)
                                                NS4.AS41887.IT (has 6 domains)

                           IP Address           94.228.142.26 - 1 other site is hosted on this                    
                                                server

                           IP Location                - Zuid-holland - Rijswijk - Prolocation B.v.

                           ASN                      AS41887 PROLOCATION Transit policy pref 100, NL (registered Nov
                                                09, 2006)

                           Domain Status        Registered And Active Website
                                                                                                                                  View Screenshot History
                           Whois History        101 records have been archived since 2007-09-11                   
                                                                                                                                 Last checked May 10, 2020
                           IP History           7 changes on 7 unique IP addresses over 15 years                               Queue Screenshot for Update

                           Registrar History    3 registrars                                                         Available TLDs
                           Hosting History      2 changes on 3 unique name servers over 15 years                  
                                                                                                                       General TLDs       Country TLDs
                           Whois Server         whois.publicdomainregistry.com
                                                                                                                      The following domains are available through
                            Website                                                                                  our preferred partners. Select domains
                                                                                                                      below for more information. (3rd party site)
                           Website Title              Axiogame – Backup Units, Modchips and more                  
                                                                                                                         Taken domain.
                           Server Type          Apache                                                                   Available domain.
                                                                                                                         Deleted previously owned domain.
                           Response Code        200

                                                                                                                       AxioGame.com                      View Whois
                           Whois Record ( last updated on 2020-05-27 )
                                                                                                                       AxioGame.net                      Buy Domain
                            Domain Name: AXIOGAME.COM
                            Registry Domain ID: 140228994_DOMAIN_COM-VRSN                                              AxioGame.org                      Buy Domain
                            Registrar WHOIS Server: whois.publicdomainregistry.com
                            Registrar URL: www.publicdomainregistry.com                                                AxioGame.info                     Buy Domain
                            Updated Date: 2019-12-31T07:45:05Z
                            Creation Date: 2005-01-21T23:01:16Z                                                        AxioGame.biz                      Buy Domain
                            Registrar Registration Expiration Date: 2021-01-21T23:01:16Z
                            Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com                                          AxioGame.us                      Buy Domain
                            Registrar IANA ID: 303
                            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
                            rProhibited
                            Registry Registrant ID: Not Available From Registry
                            Registrant Name: Domain Admin
                            Registrant Organization: Privacy Protect, LLC (PrivacyProtect.org)
                            Registrant Street: 10 Corporate Drive
                            Registrant City: Burlington
                            Registrant State/Province: MA
                            Registrant Postal Code: 01803
                            Registrant Country: US
                            Registrant Phone: +1.8022274003
                            Registrant Phone Ext:
                            Registrant Fax:
                            Registrant Fax Ext:
                            Registrant Email: contact@privacyprotect.org
                            Registry Admin ID: Not Available From Registry
                            Admin Name: Domain Admin
                            Admin Organization: Privacy Protect, LLC (PrivacyProtect.org)
                            Admin Street: 10 Corporate Drive
                            Admin City: Burlington
                            Admin State/Province: MA
                            Admin Postal Code: 01803
                            Admin Country: US
                            Admin Phone: +1.8022274003
                            Admin Phone Ext:
                            Admin Fax:
                            Admin Fax Ext:
                            Admin Email: contact@privacyprotect.org
                            Registry Tech ID: Not Available From Registry
                            Tech Name: Domain Admin
                            Tech Organization: Privacy Protect, LLC (PrivacyProtect.org)
                            Tech Street: 10 Corporate Drive
                            Tech City: Burlington
                            Tech State/Province: MA
                            Tech Postal Code: 01803
                            Tech Country: US
                            Tech Phone: +1.8022274003
                            Tech Phone Ext:
                            Tech Fax:
                            Tech Fax Ext:
                            Tech Email: contact@privacyprotect.org
                            Name Server: ns1.as41887.nl

https://whois.domaintools.com/axiogame.com                                                                                                                              1/2
5/27/2020                                AxioGame.com
                     Case 2:20-cv-00738-TSZ   DocumentWHOIS, DNS, &Filed
                                                           16-1    Domain06/08/20
                                                                         Info - DomainTools
                                                                                       Page 7 of 27
                           Name Server: ns2.as41887.eu
                           Name Server: ns3.as41887.io
                           Name Server: ns4.as41887.it
                           DNSSEC: Unsigned
                           Registrar Abuse Contact Email: abuse-contact@publicdomainregistry.com
                           Registrar Abuse Contact Phone: +1.2013775952
                           URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                           .net/




                                    
                                           Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/axiogame.com                                                                                                                                     2/2
5/27/2020                                  BrujoOn.com
                      Case 2:20-cv-00738-TSZ           WHOIS,16-1
                                                Document     DNS, & Domain
                                                                    Filed Info - DomainTools
                                                                           06/08/20      Page 8 of 27



                           Home > Whois Lookup > BrujoOn.com


                                                                                                                                                    How does this work?
                           Whois Record for BrujoOn.com
                            Domain Profile

                            Registrant           WhoisGuard Protected

                            Registrant Org       WhoisGuard, Inc.

                            Registrant Country   pa                                                                              Preview the Full Domain Report

                            Registrar            NAMECHEAP INC NameCheap, Inc.                                          Tools
                                                 IANA ID: 1068
                                                 URL: http:/
                                                          /www.namecheap.com                                                             Hosting History
                                                 Whois Server: whois.namecheap.com
                                                                                                                        Monitor Domain Properties                     

                                                                                                                        Reverse IP Address Lookup                     
                                                 (p)
                                                                                                                        Network Tools                                 
                            Registrar Status     addPeriod, clientTransferProhibited
                                                                                                                          Buy This Domain            Visit Website
                            Dates                8 days old                                                         
                                                 Created on 2020-05-19                                                  Available TLDs
                                                 Expires on 2021-05-19
                                                 Updated on 0000-12-31
                                                                                                                         General TLDs      Country TLDs
                            Name Servers         DNS1.REGISTRAR-SERVERS.COM (has 6,032,631                          
                                                 domains)                                                               The following domains are available through
                                                 DNS2.REGISTRAR-SERVERS.COM (has 6,032,631                              our preferred partners. Select domains
                                                 domains)                                                               below for more information. (3rd party site)
                                                                                                                           Taken domain.
                            Tech Contact         WhoisGuard Protected
                                                                                                                           Available domain.
                                                 WhoisGuard, Inc.
                                                                                                                           Deleted previously owned domain.
                                                 P.O. Box 0823-03411,
                                                 Panama, Panama, pa
                                                                                                                         BrujoOn.com                       View Whois

                                                 (p)                 (f)                                                 BrujoOn.net                       Buy Domain

                            IP Address           185.244.150.210 - 1 other site is hosted on this                       BrujoOn.org                       Buy Domain
                                                 server
                                                                                                                         BrujoOn.info                      Buy Domain
                            IP Location                - Zuid-holland - Capelle Aan Den Ijssel - Host Sailor Ltd.
                                                                                                                         BrujoOn.biz                       Buy Domain
                            ASN                        AS60117 HS, AE (registered May 13, 2014)
                                                                                                                          BrujoOn.us                       Buy Domain
                            Domain Status        Registered And Active Website

                            IP History           1 change on 1 unique IP addresses over 0 years                     

                            Hosting History      1 change on 2 unique name servers over 0 year                      

                            Website

                            Website Title        None given.                                                        

                            Terms                1,937 (Unique: 501, Linked: 791)

                            Images               72 (Alt tags missing: 0)

                            Links                292 (Internal: 257, Outbound: 2)

                           Whois Record ( last updated on 2020-05-27 )


                            Domain name: brujoon.com
                            Registry Domain ID: 2527785339_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.namecheap.com
                            Registrar URL: http://www.namecheap.com
                            Updated Date: 0001-01-01T00:00:00.00Z
                            Creation Date: 2020-05-19T08:37:27.00Z
                            Registrar Registration Expiration Date: 2021-05-19T08:37:27.00Z
                            Registrar: NAMECHEAP INC
                            Registrar IANA ID: 1068
                            Registrar Abuse Contact Email:
                            Registrar Abuse Contact Phone: +1.6613102107
                            Reseller: NAMECHEAP INC
                            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
                            rProhibited
                            Domain Status: addPeriod https://icann.org/epp#addPeriod
                            Registry Registrant ID:
                            Registrant Name: WhoisGuard Protected
                            Registrant Organization: WhoisGuard, Inc.
                            Registrant Street: P.O. Box 0823-03411
                            Registrant City: Panama
                            Registrant State/Province: Panama
                            Registrant Postal Code:
                            Registrant Country: PA
                            Registrant Phone: +507.8365503
                            Registrant Phone Ext:
                            Registrant Fax: +51.17057182
                            Registrant Fax Ext:
                            Registrant Email:
                            Registry Admin ID:
                            Admin Name: WhoisGuard Protected
                            Admin Organization: WhoisGuard, Inc.
                            Admin Street: P.O. Box 0823-03411
                            Admin City: Panama
                            Admin State/Province: Panama
                            Admin Postal Code:
                            Admin Country: PA
                            Admin Phone: +507.8365503
                            Admin Phone Ext:
                            Admin Fax: +51.17057182
                            Admin Fax Ext:
                            Admin Email:
                            Registry Tech ID:
                            Tech Name: WhoisGuard Protected
                            Tech Organization: WhoisGuard, Inc.
                            Tech Street: P.O. Box 0823-03411
                            Tech City: Panama
                            Tech State/Province: Panama
                            Tech Postal Code:
                            Tech Country: PA
                            Tech Phone: +507.8365503

https://whois.domaintools.com/brujoon.com                                                                                                                                 1/2
5/27/2020                                  BrujoOn.com
                      Case 2:20-cv-00738-TSZ           WHOIS,16-1
                                                Document     DNS, & Domain
                                                                    Filed Info - DomainTools
                                                                           06/08/20      Page 9 of 27
                            Tech    Phone Ext:
                            Tech    Fax: +51.17057182
                            Tech    Fax Ext:
                            Tech    Email:
                            Name Server: dns1.registrar-servers.com
                            Name Server: dns2.registrar-servers.com
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/

                            For more information on Whois status codes, please visit https://icann.org/
                            epp




                                        
                                               Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/brujoon.com                                                                                                                                          2/2
5/27/2020                                FlashcardA.com
                     Case 2:20-cv-00738-TSZ    Document WHOIS,
                                                           16-1DNS, & Domain
                                                                    Filed    Info - DomainTools
                                                                           06/08/20       Page 10 of 27



                           Home > Whois Lookup > FlashcardA.com


                                                                                                                                            How does this work?
                           Whois Record for FlashcardA.com

                            Domain Profile

                            Proximity Score     29                                                          

                            Email               abuse@namecheap.com is associated with                      
                                                ~12,264,865 domains
                                                e2083dfc01a340dcb9cbe...@whoisguard.com                                  Preview the Full Domain Report

                            Registrar           NAMECHEAP INC NameCheap, Inc.                                   Tools
                                                IANA ID: 1068
                                                                                                                     Whois History           Hosting History
                                                URL: http:/
                                                         /www.namecheap.com
                                                Whois Server: whois.namecheap.com                               Monitor Domain Properties                     

                                                                                                                Reverse Whois Lookup                          
                                                (p)
                                                                                                                Reverse IP Address Lookup                     
                            Registrar Status    clientTransferProhibited
                                                                                                                Network Tools                                 
                            Dates               427 days old                                                
                                                                                                                  Buy This Domain            Visit Website
                                                Created on 2019-03-27
                                                Expires on 2021-03-27                                                     Queue Screenshot for Addition
                                                Updated on 2020-03-25
                                                                                                                Available TLDs
                            Name Servers        NED.NS.CLOUDFLARE.COM (has 21,387,271                       
                                                domains)
                                                                                                                 General TLDs        Country TLDs
                                                ULLA.NS.CLOUDFLARE.COM (has 21,387,271
                                                domains)
                                                                                                                The following domains are available through
                            IP Address          104.24.100.47 - 547 other sites hosted on this                 our preferred partners. Select domains
                                                server                                                          below for more information. (3rd party site)
                                                                                                                   Taken domain.
                            IP Location               - California - San Francisco - Cloudflare Inc.
                                                                                                                   Available domain.
                            ASN                       AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)          Deleted previously owned domain.

                            Domain Status       Registered And Active Website                                    FlashcardA.com                     View Whois
                            Whois History       12 records have been archived since 2019-03-27                  FlashcardA.net                     Buy Domain
                            IP History          25 changes on 25 unique IP addresses over 14 years          
                                                                                                                 FlashcardA.org                     Buy Domain
                            Registrar History   2 registrars with 1 drop                                    
                                                                                                                 FlashcardA.info                    Buy Domain
                            Hosting History     12 changes on 7 unique name servers over 13 years           
                                                                                                                  FlashcardA.biz                    Buy Domain
                            Whois Server        whois.namecheap.com
                                                                                                                  FlashcardA.us                     Buy Domain

                            Website

                            Website Title             500 SSL negotiation failed:                           

                            Response Code       500

                           Whois Record ( last updated on 20200527 )


                            Domain name: flashcarda.com
                            Registry Domain ID: 2373603942_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.namecheap.com
                            Registrar URL: http://www.namecheap.com
                            Updated Date: 2020-03-26T06:18:26.87Z
                            Creation Date: 2019-03-27T07:01:56.00Z
                            Registrar Registration Expiration Date: 2021-03-27T07:01:56.00Z
                            Registrar: NAMECHEAP INC
                            Registrar IANA ID: 1068
                            Registrar Abuse Contact Email: abuse@namecheap.com
                            Registrar Abuse Contact Phone: +1.6613102107
                            Reseller: NAMECHEAP INC
                            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
                            rProhibited
                            Registry Registrant ID:
                            Registrant Name: WhoisGuard Protected
                            Registrant Organization: WhoisGuard, Inc.
                            Registrant Street: P.O. Box 0823-03411
                            Registrant City: Panama
                            Registrant State/Province: Panama
                            Registrant Postal Code:
                            Registrant Country: PA
                            Registrant Phone: +507.8365503
                            Registrant Phone Ext:
                            Registrant Fax: +51.17057182
                            Registrant Fax Ext:
                            Registrant Email: e2083dfc01a340dcb9cbe4309c2963bc.protect@whoisguard.com
                            Registry Admin ID:
                            Admin Name: WhoisGuard Protected
                            Admin Organization: WhoisGuard, Inc.
                            Admin Street: P.O. Box 0823-03411
                            Admin City: Panama
                            Admin State/Province: Panama
                            Admin Postal Code:
                            Admin Country: PA
                            Admin Phone: +507.8365503
                            Admin Phone Ext:
                            Admin Fax: +51.17057182
                            Admin Fax Ext:
                            Admin Email: e2083dfc01a340dcb9cbe4309c2963bc.protect@whoisguard.com
                            Registry Tech ID:
                            Tech Name: WhoisGuard Protected
                            Tech Organization: WhoisGuard, Inc.
                            Tech Street: P.O. Box 0823-03411
                            Tech City: Panama
                            Tech State/Province: Panama
                            Tech Postal Code:
                            Tech Country: PA
                            Tech Phone: +507.8365503
                            Tech Phone Ext:
                            Tech Fax: +51.17057182
                            Tech Fax Ext:
                            Tech Email: e2083dfc01a340dcb9cbe4309c2963bc.protect@whoisguard.com
                            Name Server: ned.ns.cloudflare.com
                            Name Server: ulla.ns.cloudflare.com
                            DNSSEC: unsigned


https://whois.domaintools.com/flashcarda.com                                                                                                                      1/2
5/27/2020                                FlashcardA.com
                     Case 2:20-cv-00738-TSZ    Document WHOIS,
                                                           16-1DNS, & Domain
                                                                    Filed    Info - DomainTools
                                                                           06/08/20       Page 11 of 27
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/
                            >>> Last update of WHOIS database: 2020-05-27T15:50:31.21Z <<<

                            For more information on Whois status codes, please visit https://icann.org/
                            epp




                                     
                                            Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/flashcarda.com                                                                                                                                    2/2
5/27/2020            Case 2:20-cv-00738-TSZLowBr.com WHOIS,16-1
                                              Document     DNS, & Domain
                                                                  Filed Info - DomainTools
                                                                         06/08/20      Page 12 of 27



                           Home > Whois Lookup > LowBr.com


                                                                                                                                              How does this work?
                           Whois Record for LowBr.com
                            Domain Profile

                            Registrant           WhoisGuard Protected

                            Registrant Org       WhoisGuard, Inc.

                            Registrant Country   pa                                                                       Preview the Full Domain Report

                            Registrar            NAMECHEAP INC NameCheap, Inc.                                   Tools
                                                 IANA ID: 1068
                                                 URL: http:/
                                                          /www.namecheap.com                                                       Hosting History
                                                 Whois Server: whois.namecheap.com
                                                                                                                 Monitor Domain Properties                      

                                                                                                                 Reverse IP Address Lookup                      
                                                 (p)
                                                                                                                 Network Tools                                  
                            Registrar Status     clientTransferProhibited
                                                                                                                   Buy This Domain             Visit Website
                            Dates                8 days old                                                  
                                                 Created on 2020-05-19
                                                 Expires on 2021-05-19
                                                 Updated on 0000-12-31

                            Name Servers         NED.NS.CLOUDFLARE.COM (has 21,387,271                       
                                                 domains)
                                                 ULLA.NS.CLOUDFLARE.COM (has 21,387,271
                                                 domains)

                            Tech Contact         WhoisGuard Protected
                                                 WhoisGuard, Inc.
                                                 P.O. Box 0823-03411,
                                                 Panama, Panama, pa


                                                 (p)                 (f)

                            IP Address           104.18.61.237 - 4 other sites hosted on this server         

                            IP Location                - Texas - Dallas - Cloudflare Inc.                                      View Screenshot History

                            ASN                        AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)       Available TLDs

                            Domain Status        Registered And Active Website                                    General TLDs       Country TLDs
                            IP History           30 changes on 30 unique IP addresses over 13 years          
                                                                                                                 The following domains are available through
                            Registrar History    3 registrars with 2 drops                                      our preferred partners. Select domains
                                                                                                                 below for more information. (3rd party site)
                            Hosting History      18 changes on 11 unique name servers over 14                
                                                 years                                                              Taken domain.
                                                                                                                    Available domain.
                            Website                                                                                Deleted previously owned domain.

                            Website Title        None given.                                                     LowBr.com                          View Whois

                                                                                                                  LowBr.net                          Buy Domain
                           Whois Record ( last updated on 2020-05-27 )
                                                                                                                  LowBr.org                          Buy Domain
                            Domain name: lowbr.com
                            Registry Domain ID: 2527785333_DOMAIN_COM-VRSN                                        LowBr.info                         Buy Domain
                            Registrar WHOIS Server: whois.namecheap.com
                            Registrar URL: http://www.namecheap.com                                                LowBr.biz                         Buy Domain
                            Updated Date: 0001-01-01T00:00:00.00Z
                            Creation Date: 2020-05-19T08:37:23.00Z                                                 LowBr.us                          Buy Domain
                            Registrar Registration Expiration Date: 2021-05-19T08:37:23.00Z
                            Registrar: NAMECHEAP INC
                            Registrar IANA ID: 1068
                            Registrar Abuse Contact Email:
                            Registrar Abuse Contact Phone: +1.6613102107
                            Reseller: NAMECHEAP INC
                            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
                            rProhibited
                            Registry Registrant ID:
                            Registrant Name: WhoisGuard Protected
                            Registrant Organization: WhoisGuard, Inc.
                            Registrant Street: P.O. Box 0823-03411
                            Registrant City: Panama
                            Registrant State/Province: Panama
                            Registrant Postal Code:
                            Registrant Country: PA
                            Registrant Phone: +507.8365503
                            Registrant Phone Ext:
                            Registrant Fax: +51.17057182
                            Registrant Fax Ext:
                            Registrant Email:
                            Registry Admin ID:
                            Admin Name: WhoisGuard Protected
                            Admin Organization: WhoisGuard, Inc.
                            Admin Street: P.O. Box 0823-03411
                            Admin City: Panama
                            Admin State/Province: Panama
                            Admin Postal Code:
                            Admin Country: PA
                            Admin Phone: +507.8365503
                            Admin Phone Ext:
                            Admin Fax: +51.17057182
                            Admin Fax Ext:
                            Admin Email:
                            Registry Tech ID:
                            Tech Name: WhoisGuard Protected
                            Tech Organization: WhoisGuard, Inc.
                            Tech Street: P.O. Box 0823-03411
                            Tech City: Panama
                            Tech State/Province: Panama
                            Tech Postal Code:
                            Tech Country: PA
                            Tech Phone: +507.8365503
                            Tech Phone Ext:
                            Tech Fax: +51.17057182
                            Tech Fax Ext:
                            Tech Email:


https://whois.domaintools.com/lowbr.com                                                                                                                             1/2
5/27/2020            Case 2:20-cv-00738-TSZLowBr.com WHOIS,16-1
                                              Document     DNS, & Domain
                                                                  Filed Info - DomainTools
                                                                         06/08/20      Page 13 of 27
                            Name Server: ned.ns.cloudflare.com
                            Name Server: ulla.ns.cloudflare.com
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/

                            For more information on Whois status codes, please visit https://icann.org/
                            epp




                                     
                                            Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/lowbr.com                                                                                                                                         2/2
5/27/2020            Case 2:20-cv-00738-TSZMaterpl.com
                                              Document WHOIS,16-1
                                                              DNS, & Filed
                                                                     Domain 06/08/20
                                                                            Info - DomainTools
                                                                                           Page 14 of 27



                           Home > Whois Lookup > Materpl.com


                                                                                                                                             How does this work?
                           Whois Record for Materpl.com
                            Domain Profile

                            Registrant           WhoisGuard Protected

                            Registrant Org       WhoisGuard, Inc.

                            Registrant Country   pa                                                                       Preview the Full Domain Report

                            Registrar            NAMECHEAP INC NameCheap, Inc.                                   Tools
                                                 IANA ID: 1068
                                                 URL: http:/
                                                          /www.namecheap.com                                                      Hosting History
                                                 Whois Server: whois.namecheap.com
                                                                                                                 Monitor Domain Properties                     

                                                                                                                 Reverse IP Address Lookup                     
                                                 (p)
                                                                                                                 Network Tools                                 
                            Registrar Status     clientTransferProhibited
                                                                                                                   Buy This Domain            Visit Website
                            Dates                8 days old                                                  
                                                 Created on 2020-05-19                                           Available TLDs
                                                 Expires on 2021-05-19
                                                 Updated on 0000-12-31
                                                                                                                  General TLDs      Country TLDs
                            Name Servers         NED.NS.CLOUDFLARE.COM (has 21,387,271                       
                                                 domains)                                                        The following domains are available through
                                                 ULLA.NS.CLOUDFLARE.COM (has 21,387,271                          our preferred partners. Select domains
                                                 domains)                                                        below for more information. (3rd party site)
                                                                                                                    Taken domain.
                            Tech Contact         WhoisGuard Protected
                                                                                                                    Available domain.
                                                 WhoisGuard, Inc.
                                                                                                                    Deleted previously owned domain.
                                                 P.O. Box 0823-03411,
                                                 Panama, Panama, pa
                                                                                                                  Materpl.com                       View Whois

                                                 (p)                 (f)                                          Materpl.net                       Buy Domain

                            IP Address           104.24.113.100 - 7 other sites hosted on this                   Materpl.org                       Buy Domain
                                                 server
                                                                                                                  Materpl.info                      Buy Domain
                            IP Location                - Texas - Dallas - Cloudflare Inc.
                                                                                                                   Materpl.biz                      Buy Domain
                            ASN                        AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)
                                                                                                                   Materpl.us                       Buy Domain
                            Domain Status        Registered And Active Website

                            IP History           1 change on 1 unique IP addresses over 0 years              

                            Hosting History      2 changes on 3 unique name servers over 0 year              

                            Website

                            Website Title        None given.                                                 

                           Whois Record ( last updated on 2020-05-27 )


                            Domain name: materpl.com
                            Registry Domain ID: 2527785340_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.namecheap.com
                            Registrar URL: http://www.namecheap.com
                            Updated Date: 0001-01-01T00:00:00.00Z
                            Creation Date: 2020-05-19T08:37:27.00Z
                            Registrar Registration Expiration Date: 2021-05-19T08:37:27.00Z
                            Registrar: NAMECHEAP INC
                            Registrar IANA ID: 1068
                            Registrar Abuse Contact Email:
                            Registrar Abuse Contact Phone: +1.6613102107
                            Reseller: NAMECHEAP INC
                            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
                            rProhibited
                            Registry Registrant ID:
                            Registrant Name: WhoisGuard Protected
                            Registrant Organization: WhoisGuard, Inc.
                            Registrant Street: P.O. Box 0823-03411
                            Registrant City: Panama
                            Registrant State/Province: Panama
                            Registrant Postal Code:
                            Registrant Country: PA
                            Registrant Phone: +507.8365503
                            Registrant Phone Ext:
                            Registrant Fax: +51.17057182
                            Registrant Fax Ext:
                            Registrant Email:
                            Registry Admin ID:
                            Admin Name: WhoisGuard Protected
                            Admin Organization: WhoisGuard, Inc.
                            Admin Street: P.O. Box 0823-03411
                            Admin City: Panama
                            Admin State/Province: Panama
                            Admin Postal Code:
                            Admin Country: PA
                            Admin Phone: +507.8365503
                            Admin Phone Ext:
                            Admin Fax: +51.17057182
                            Admin Fax Ext:
                            Admin Email:
                            Registry Tech ID:
                            Tech Name: WhoisGuard Protected
                            Tech Organization: WhoisGuard, Inc.
                            Tech Street: P.O. Box 0823-03411
                            Tech City: Panama
                            Tech State/Province: Panama
                            Tech Postal Code:
                            Tech Country: PA
                            Tech Phone: +507.8365503
                            Tech Phone Ext:
                            Tech Fax: +51.17057182
                            Tech Fax Ext:
                            Tech Email:
                            Name Server: ned.ns.cloudflare.com
                            Name Server: ulla.ns.cloudflare.com


https://whois.domaintools.com/materpl.com                                                                                                                          1/2
5/27/2020            Case 2:20-cv-00738-TSZMaterpl.com
                                              Document WHOIS,16-1
                                                              DNS, & Filed
                                                                     Domain 06/08/20
                                                                            Info - DomainTools
                                                                                           Page 15 of 27
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/

                            For more information on Whois status codes, please visit https://icann.org/
                            epp




                                     
                                            Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/materpl.com                                                                                                                                       2/2
5/27/2020                               Mod3dScarDs.com
                    Case 2:20-cv-00738-TSZ   Document   WHOIS,
                                                          16-1 DNS,Filed
                                                                    & Domain Info - DomainTools
                                                                         06/08/20        Page 16 of 27



                          Home > Whois Lookup > Mod3dScarDs.com


                                                                                                                                      How does this work?
                          Whois Record for Mod3dScarDs.com

                           Domain Profile

                           Proximity Score     36                                                     

                           Email               abuse@namesilo.com is associated with ~3,830,177       
                                               domains
                                               pw-976dca47fb95e...@privacyguardian.org                             Preview the Full Domain Report

                           Registrar           NameSilo, LLC                                              Tools
                                               IANA ID: 1479
                                                                                                              Whois History           Hosting History
                                               URL: https:/
                                                         /www.namesilo.com/,http:/
                                                                                /www.namesilo.com
                                               Whois Server: whois.namesilo.com                           Monitor Domain Properties                    

                                                                                                          Reverse Whois Lookup                         
                                               (p)
                                                                                                          Reverse IP Address Lookup                    
                           Registrar Status    clientTransferProhibited
                                                                                                          Network Tools                                
                           Dates               71 days old                                            
                                                                                                            Buy This Domain           Visit Website
                                               Created on 2020-03-17
                                               Expires on 2021-03-17                                               Queue Screenshot for Addition
                                               Updated on 2020-05-17
                                                                                                          Available TLDs
                           Name Servers        NS1.DNSOWL.COM (has 1,262,027 domains)                 
                                               NS2.DNSOWL.COM (has 1,262,027 domains)
                                                                                                           General TLDs       Country TLDs
                                               NS3.DNSOWL.COM (has 1,262,027 domains)

                           IP Address          198.251.81.30 - 18,268 other sites hosted on this         The following domains are available through
                                               server                                                     our preferred partners. Select domains
                                                                                                          below for more information. (3rd party site)
                           IP Location               - New Jersey - Piscataway - Frantech Solutions
                                                                                                             Taken domain.
                           ASN                       AS53667 PONYNET, US (registered Nov 19, 2010)           Available domain.
                                                                                                             Deleted previously owned domain.
                           Domain Status       Registered And Active Website

                           Whois History       4 records have been archived since 2020-03-17              Mod3dScarDs.com                   View Whois

                           IP History          4 changes on 4 unique IP addresses over 0 years            Mod3dScarDs.net                   Buy Domain

                           Registrar History   1 registrar                                                Mod3dScarDs.org                   Buy Domain

                           Hosting History     2 changes on 3 unique name servers over 0 year             Mod3dScarDs.info                  Buy Domain

                           Whois Server        whois.namesilo.com                                          Mod3dScarDs.biz                   Buy Domain

                                                                                                            Mod3dScarDs.us                   Buy Domain
                           Website

                           Website Title             500 SSL negotiation failed:                      

                           Response Code       500

                           Terms               69 (Unique: 55, Linked: 15)

                           Images              0 (Alt tags missing: 0)

                           Links               6 (Internal: 5, Outbound: 1)

                          Whois Record ( last updated on 2020-05-27 )


                           Domain Name: mod3dscards.com
                           Registry Domain ID: 2504574255_DOMAIN_COM-VRSN
                           Registrar WHOIS Server: whois.namesilo.com
                           Registrar URL: https://www.namesilo.com/
                           Updated Date: 2020-05-17T07:00:00Z
                           Creation Date: 2020-03-17T07:00:00Z
                           Registrar Registration Expiration Date: 2021-03-17T07:00:00Z
                           Registrar: NameSilo, LLC
                           Registrar IANA ID: 1479
                           Registrar Abuse Contact Email: abuse@namesilo.com
                           Registrar Abuse Contact Phone: +1.4805240066
                           Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTra
                           nsferProhibited
                           Registry Registrant ID:
                           Registrant Name: Domain Administrator
                           Registrant Organization: See PrivacyGuardian.org
                           Registrant Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                           Registrant City: Phoenix
                           Registrant State/Province: AZ
                           Registrant Postal Code: 85016
                           Registrant Country: US
                           Registrant Phone: +1.3478717726
                           Registrant Phone Ext:
                           Registrant Fax:
                           Registrant Fax Ext:
                           Registrant Email: pw-976dca47fb95ec1a3c2fb70f85327e98@privacyguardian.org
                           Registry Admin ID:
                           Admin Name: Domain Administrator
                           Admin Organization: See PrivacyGuardian.org
                           Admin Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                           Admin City: Phoenix
                           Admin State/Province: AZ
                           Admin Postal Code: 85016
                           Admin Country: US
                           Admin Phone: +1.3478717726
                           Admin Phone Ext:
                           Admin Fax:
                           Admin Fax Ext:
                           Admin Email: pw-976dca47fb95ec1a3c2fb70f85327e98@privacyguardian.org
                           Registry Tech ID:
                           Tech Name: Domain Administrator
                           Tech Organization: See PrivacyGuardian.org
                           Tech Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                           Tech City: Phoenix
                           Tech State/Province: AZ
                           Tech Postal Code: 85016
                           Tech Country: US
                           Tech Phone: +1.3478717726
                           Tech Phone Ext:
                           Tech Fax:
                           Tech Fax Ext:
                           Tech Email: pw-976dca47fb95ec1a3c2fb70f85327e98@privacyguardian.org

https://whois.domaintools.com/mod3dscards.com                                                                                                               1/2
5/27/2020                               Mod3dScarDs.com
                    Case 2:20-cv-00738-TSZ   Document   WHOIS,
                                                          16-1 DNS,Filed
                                                                    & Domain Info - DomainTools
                                                                         06/08/20        Page 17 of 27
                           Name Server: NS1.DNSOWL.COM
                           Name Server: NS2.DNSOWL.COM
                           Name Server: NS3.DNSOWL.COM
                           DNSSEC: unsigned
                           URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                           .net/

                           For more information on Whois status codes, please visit https://icann.org/
                           epp




                                    
                                           Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/mod3dscards.com                                                                                                                                  2/2
5/27/2020            Case 2:20-cv-00738-TSZNerGed.com
                                              DocumentWHOIS,16-1
                                                             DNS, & Filed
                                                                    Domain 06/08/20
                                                                           Info - DomainTools
                                                                                          Page 18 of 27



                           Home > Whois Lookup > NerGed.com


                                                                                                                                            How does this work?
                           Whois Record for NerGed.com
                            Domain Profile

                           Registrant           WhoisGuard Protected

                           Registrant Org       WhoisGuard, Inc.

                           Registrant Country   pa                                                                       Preview the Full Domain Report

                           Registrar            NAMECHEAP INC NameCheap, Inc.                                   Tools
                                                IANA ID: 1068
                                                URL: http:/
                                                         /www.namecheap.com                                                      Hosting History
                                                Whois Server: whois.namecheap.com
                                                                                                                Monitor Domain Properties                     

                                                                                                                Reverse IP Address Lookup                     
                                                (p)
                                                                                                                Network Tools                                 
                           Registrar Status     clientTransferProhibited
                                                                                                                  Buy This Domain            Visit Website
                           Dates                8 days old                                                  
                                                Created on 2020-05-19                                           Available TLDs
                                                Expires on 2021-05-19
                                                Updated on 0000-12-31
                                                                                                                 General TLDs      Country TLDs
                           Name Servers         NED.NS.CLOUDFLARE.COM (has 21,387,271                       
                                                domains)                                                        The following domains are available through
                                                ULLA.NS.CLOUDFLARE.COM (has 21,387,271                          our preferred partners. Select domains
                                                domains)                                                        below for more information. (3rd party site)
                                                                                                                   Taken domain.
                           Tech Contact         WhoisGuard Protected
                                                                                                                   Available domain.
                                                WhoisGuard, Inc.
                                                                                                                   Deleted previously owned domain.
                                                P.O. Box 0823-03411,
                                                Panama, Panama, pa
                                                                                                                 NerGed.com                        View Whois

                                                (p)                 (f)                                          NerGed.net                        Buy Domain

                           IP Address           104.31.80.108 - 513 other sites hosted on this                  NerGed.org                        Buy Domain
                                                server
                                                                                                                 NerGed.info                       Buy Domain
                           IP Location                - Texas - Dallas - Cloudflare Inc.
                                                                                                                  NerGed.biz                       Buy Domain
                           ASN                        AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)
                                                                                                                  NerGed.us                        Buy Domain
                           Domain Status        Registered And Active Website

                           IP History           3 changes on 3 unique IP addresses over 9 years             

                           Registrar History    1 registrar                                                 

                           Hosting History      6 changes on 5 unique name servers over 9 years             

                            Website

                           Website Title        None given.                                                 

                           Whois Record ( last updated on 2020-05-27 )


                            Domain name: nerged.com
                            Registry Domain ID: 2527785335_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.namecheap.com
                            Registrar URL: http://www.namecheap.com
                            Updated Date: 0001-01-01T00:00:00.00Z
                            Creation Date: 2020-05-19T08:37:23.00Z
                            Registrar Registration Expiration Date: 2021-05-19T08:37:23.00Z
                            Registrar: NAMECHEAP INC
                            Registrar IANA ID: 1068
                            Registrar Abuse Contact Email:
                            Registrar Abuse Contact Phone: +1.6613102107
                            Reseller: NAMECHEAP INC
                            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
                            rProhibited
                            Registry Registrant ID:
                            Registrant Name: WhoisGuard Protected
                            Registrant Organization: WhoisGuard, Inc.
                            Registrant Street: P.O. Box 0823-03411
                            Registrant City: Panama
                            Registrant State/Province: Panama
                            Registrant Postal Code:
                            Registrant Country: PA
                            Registrant Phone: +507.8365503
                            Registrant Phone Ext:
                            Registrant Fax: +51.17057182
                            Registrant Fax Ext:
                            Registrant Email:
                            Registry Admin ID:
                            Admin Name: WhoisGuard Protected
                            Admin Organization: WhoisGuard, Inc.
                            Admin Street: P.O. Box 0823-03411
                            Admin City: Panama
                            Admin State/Province: Panama
                            Admin Postal Code:
                            Admin Country: PA
                            Admin Phone: +507.8365503
                            Admin Phone Ext:
                            Admin Fax: +51.17057182
                            Admin Fax Ext:
                            Admin Email:
                            Registry Tech ID:
                            Tech Name: WhoisGuard Protected
                            Tech Organization: WhoisGuard, Inc.
                            Tech Street: P.O. Box 0823-03411
                            Tech City: Panama
                            Tech State/Province: Panama
                            Tech Postal Code:
                            Tech Country: PA
                            Tech Phone: +507.8365503
                            Tech Phone Ext:
                            Tech Fax: +51.17057182
                            Tech Fax Ext:
                            Tech Email:


https://whois.domaintools.com/nerged.com                                                                                                                          1/2
5/27/2020            Case 2:20-cv-00738-TSZNerGed.com
                                              DocumentWHOIS,16-1
                                                             DNS, & Filed
                                                                    Domain 06/08/20
                                                                           Info - DomainTools
                                                                                          Page 19 of 27
                            Name Server: ned.ns.cloudflare.com
                            Name Server: ulla.ns.cloudflare.com
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/

                            For more information on Whois status codes, please visit https://icann.org/
                            epp




                                     
                                            Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/nerged.com                                                                                                                                        2/2
5/27/2020                                 nX-Card.com
                     Case 2:20-cv-00738-TSZ   DocumentWHOIS, DNS, & Filed
                                                           16-1     Domain06/08/20
                                                                          Info - DomainTools
                                                                                         Page 20 of 27



                           Home > Whois Lookup > nX-Card.com


                                                                                                                                            How does this work?
                           Whois Record for nX-Card.com
                            Domain Profile

                            Proximity Score     29                                                          

                            Email               abuse@namecheap.com is associated with                      
                                                ~12,264,865 domains
                                                ac5c980a6c414b0e91bee...@whoisguard.com                                  Preview the Full Domain Report

                            Registrar           NAMECHEAP INC NameCheap, Inc.                                   Tools
                                                IANA ID: 1068
                                                                                                                    Whois History           Hosting History
                                                URL: http:/
                                                         /www.namecheap.com
                                                Whois Server: whois.namecheap.com                               Monitor Domain Properties                    

                                                                                                                Reverse Whois Lookup                         
                                                (p)
                                                                                                                Reverse IP Address Lookup                    
                            Registrar Status    clientTransferProhibited
                                                                                                                Network Tools                                
                            Dates               429 days old                                                
                                                                                                                  Buy This Domain           Visit Website
                                                Created on 2019-03-25
                                                Expires on 2021-03-25                                                    Queue Screenshot for Addition
                                                Updated on 2020-03-25
                                                                                                                Available TLDs
                            Name Servers        NED.NS.CLOUDFLARE.COM (has 21,387,271                       
                                                domains)
                                                                                                                 General TLDs       Country TLDs
                                                ULLA.NS.CLOUDFLARE.COM (has 21,387,271
                                                domains)
                                                                                                                The following domains are available through
                            IP Address          104.28.16.91 - 629 other sites hosted on this                  our preferred partners. Select domains
                                                server                                                          below for more information. (3rd party site)
                                                                                                                   Taken domain.
                            IP Location               - California - San Francisco - Cloudflare Inc.
                                                                                                                   Available domain.
                            ASN                       AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)          Deleted previously owned domain.

                            Domain Status       Registered And Active Website                                    nX-Card.com                       View Whois
                            Whois History       13 records have been archived since 2019-03-25                  nX-Card.net                       Buy Domain
                            IP History          5 changes on 5 unique IP addresses over 1 years             
                                                                                                                 nX-Card.org                       Buy Domain
                            Registrar History   1 registrar                                                 
                                                                                                                 nX-Card.info                      Buy Domain
                            Hosting History     4 changes on 3 unique name servers over 1 year              
                                                                                                                 nX-Card.biz                       Buy Domain
                            Whois Server        whois.namecheap.com
                                                                                                                  nX-Card.us                       Buy Domain

                            Website

                            Website Title             500 SSL negotiation failed:                           

                            Response Code       500

                            Terms               1,108 (Unique: 227, Linked: 662)

                            Images              58 (Alt tags missing: 5)

                            Links               410 (Internal: 351, Outbound: 1)

                           Whois Record ( last updated on 2020-05-27 )


                            Domain name: nx-card.com
                            Registry Domain ID: 2372845331_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.namecheap.com
                            Registrar URL: http://www.namecheap.com
                            Updated Date: 2020-03-26T06:15:47.28Z
                            Creation Date: 2019-03-25T07:17:44.00Z
                            Registrar Registration Expiration Date: 2021-03-25T07:17:44.00Z
                            Registrar: NAMECHEAP INC
                            Registrar IANA ID: 1068
                            Registrar Abuse Contact Email: abuse@namecheap.com
                            Registrar Abuse Contact Phone: +1.6613102107
                            Reseller: NAMECHEAP INC
                            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
                            rProhibited
                            Registry Registrant ID:
                            Registrant Name: WhoisGuard Protected
                            Registrant Organization: WhoisGuard, Inc.
                            Registrant Street: P.O. Box 0823-03411
                            Registrant City: Panama
                            Registrant State/Province: Panama
                            Registrant Postal Code:
                            Registrant Country: PA
                            Registrant Phone: +507.8365503
                            Registrant Phone Ext:
                            Registrant Fax: +51.17057182
                            Registrant Fax Ext:
                            Registrant Email: ac5c980a6c414b0e91beecf59852d1aa.protect@whoisguard.com
                            Registry Admin ID:
                            Admin Name: WhoisGuard Protected
                            Admin Organization: WhoisGuard, Inc.
                            Admin Street: P.O. Box 0823-03411
                            Admin City: Panama
                            Admin State/Province: Panama
                            Admin Postal Code:
                            Admin Country: PA
                            Admin Phone: +507.8365503
                            Admin Phone Ext:
                            Admin Fax: +51.17057182
                            Admin Fax Ext:
                            Admin Email: ac5c980a6c414b0e91beecf59852d1aa.protect@whoisguard.com
                            Registry Tech ID:
                            Tech Name: WhoisGuard Protected
                            Tech Organization: WhoisGuard, Inc.
                            Tech Street: P.O. Box 0823-03411
                            Tech City: Panama
                            Tech State/Province: Panama
                            Tech Postal Code:
                            Tech Country: PA
                            Tech Phone: +507.8365503
                            Tech Phone Ext:
                            Tech Fax: +51.17057182


https://whois.domaintools.com/nx-card.com                                                                                                                         1/2
5/27/2020                                 nX-Card.com
                     Case 2:20-cv-00738-TSZ   DocumentWHOIS, DNS, & Filed
                                                           16-1     Domain06/08/20
                                                                          Info - DomainTools
                                                                                         Page 21 of 27
                            Tech Fax Ext:
                            Tech Email: ac5c980a6c414b0e91beecf59852d1aa.protect@whoisguard.com
                            Name Server: ulla.ns.cloudflare.com
                            Name Server: ned.ns.cloudflare.com
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/

                            For more information on Whois status codes, please visit https://icann.org/
                            epp




                                     
                                            Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/nx-card.com                                                                                                                                       2/2
5/27/2020                                sXFlashcard.com
                     Case 2:20-cv-00738-TSZ    Document  WHOIS,
                                                            16-1DNS, Filed
                                                                     & Domain Info - DomainTools
                                                                           06/08/20        Page 22 of 27



                           Home > Whois Lookup > sXFlashcard.com


                                                                                                                                                       How does this work?
                           Whois Record for sXFlashcard.com

                            Domain Profile

                            Proximity Score     6                                                                      

                            Email               abuse@godaddy.com is associated with                                   
                                                ~69,889,316 domains
                                                sxflashcard.com@domainsbyproxy.com                                                  Preview the Full Domain Report

                            Registrar           GoDaddy.com, LLC                                                           Tools
                                                IANA ID: 146
                                                                                                                                Whois History           Hosting History
                                                URL: http:/
                                                         /www.godaddy.com
                                                Whois Server: whois.godaddy.com                                            Monitor Domain Properties                     

                                                                                                                           Reverse Whois Lookup                          
                                                (p)
                                                                                                                           Reverse IP Address Lookup                     
                            Registrar Status    clientDeleteProhibited, clientRenewProhibited, clientTransferProhibited,
                                                                                                                           Network Tools                                 
                                                clientUpdateProhibited
                                                                                                                             Buy This Domain            Visit Website
                            Dates               742 days old                                                           
                                                Created on 2018-05-16                                                                Queue Screenshot for Addition
                                                Expires on 2021-05-16
                                                Updated on 2020-05-11                                                      Available TLDs

                            Name Servers        NS63.DOMAINCONTROL.COM (has 53,883,669                                 
                                                                                                                            General TLDs        Country TLDs
                                                domains)
                                                NS64.DOMAINCONTROL.COM (has 53,883,669
                                                                                                                           The following domains are available through
                                                domains)
                                                                                                                           our preferred partners. Select domains
                            IP Address          37.72.185.78 is hosted on a dedicated server                              below for more information. (3rd party site)
                                                                                                                              Taken domain.
                            IP Location               - Uusimaa - Helsinki - Inter Connects Inc
                                                                                                                              Available domain.
                            ASN                       AS57972 JINGYUN, EU (registered Mar 22, 2012)                           Deleted previously owned domain.

                            Domain Status       Registered And Active Website                                               sXFlashcard.com                    View Whois
                            Whois History       23 records have been archived since 2018-05-16                             sXFlashcard.net                    Buy Domain
                            IP History          3 changes on 3 unique IP addresses over 2 years                        
                                                                                                                            sXFlashcard.org                    Buy Domain
                            Registrar History   1 registrar                                                            
                                                                                                                            sXFlashcard.info                   Buy Domain
                            Hosting History     1 change on 2 unique name servers over 2 years                         
                                                                                                                            sXFlashcard.biz                    Buy Domain
                            Whois Server        whois.godaddy.com
                                                                                                                             sXFlashcard.us                    Buy Domain

                            Website

                            Website Title           Buy Xecuter PRO,SX OS,R4I Gold Pro,SYY                             
                                                3DS+,Stargate 3ds-SXflashcard.com -
                                                sxflashcard.com

                            Server Type         Apache/2.4.25 (Unix) OpenSSL/1.0.1e-fips

                            Response Code       200

                            Terms               615 (Unique: 252, Linked: 440)

                            Images              159 (Alt tags missing: 0)

                            Links               337 (Internal: 265, Outbound: 4)

                           Whois Record ( last updated on 20200527 )


                            Domain Name: sxflashcard.com
                            Registry Domain ID: 2263950399_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.godaddy.com
                            Registrar URL: http://www.godaddy.com
                            Updated Date: 2020-05-11T15:16:41Z
                            Creation Date: 2018-05-16T10:18:12Z
                            Registrar Registration Expiration Date: 2021-05-16T10:18:12Z
                            Registrar: GoDaddy.com, LLC
                            Registrar IANA ID: 146
                            Registrar Abuse Contact Email: abuse@godaddy.com
                            Registrar Abuse Contact Phone: +1.4806242505
                            Domain Status: clientTransferProhibited http://www.icann.org/epp#clientTran
                            sferProhibited
                            Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdate
                            Prohibited
                            Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewPr
                            ohibited
                            Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDelete
                            Prohibited
                            Registry Registrant ID: Not Available From Registry
                            Registrant Name: Registration Private
                            Registrant Organization: Domains By Proxy, LLC
                            Registrant Street: DomainsByProxy.com
                            Registrant Street: 14455 N. Hayden Road
                            Registrant City: Scottsdale
                            Registrant State/Province: Arizona
                            Registrant Postal Code: 85260
                            Registrant Country: US
                            Registrant Phone: +1.4806242599
                            Registrant Phone Ext:
                            Registrant Fax: +1.4806242598
                            Registrant Fax Ext:
                            Registrant Email: sxflashcard.com@domainsbyproxy.com
                            Registry Admin ID: Not Available From Registry
                            Admin Name: Registration Private
                            Admin Organization: Domains By Proxy, LLC
                            Admin Street: DomainsByProxy.com
                            Admin Street: 14455 N. Hayden Road
                            Admin City: Scottsdale
                            Admin State/Province: Arizona
                            Admin Postal Code: 85260
                            Admin Country: US
                            Admin Phone: +1.4806242599
                            Admin Phone Ext:
                            Admin Fax: +1.4806242598
                            Admin Fax Ext:


https://whois.domaintools.com/sxflashcard.com                                                                                                                                1/2
5/27/2020                                sXFlashcard.com
                     Case 2:20-cv-00738-TSZ    Document  WHOIS,
                                                            16-1DNS, Filed
                                                                     & Domain Info - DomainTools
                                                                           06/08/20        Page 23 of 27
                            Admin Email: sxflashcard.com@domainsbyproxy.com
                            Registry Tech ID: Not Available From Registry
                            Tech Name: Registration Private
                            Tech Organization: Domains By Proxy, LLC
                            Tech Street: DomainsByProxy.com
                            Tech Street: 14455 N. Hayden Road
                            Tech City: Scottsdale
                            Tech State/Province: Arizona
                            Tech Postal Code: 85260
                            Tech Country: US
                            Tech Phone: +1.4806242599
                            Tech Phone Ext:
                            Tech Fax: +1.4806242598
                            Tech Fax Ext:
                            Tech Email: sxflashcard.com@domainsbyproxy.com
                            Name Server: NS63.DOMAINCONTROL.COM
                            Name Server: NS64.DOMAINCONTROL.COM
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                            .net/
                            >>> Last update of WHOIS database: 2020-05-27T23:00:00Z <<<

                            For more information on Whois status codes, please visit
                            https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en

                            Notes:

                            IMPORTANT: Port43 will provide the ICANN-required minimum data set per
                            ICANN Temporary Specification, adopted 17 May 2018.
                            Visit https://whois.godaddy.com to look up contact data for domains
                            not covered by GDPR policy.

                            The data contained in GoDaddy.com, LLC's WhoIs database,
                            while believed by the company to be reliable, is provided "as is"
                            with no guarantee or warranties regarding its accuracy. This
                            information is provided for the sole purpose of assisting you
                            in obtaining information about domain name registration records.
                            Any use of this data for any other purpose is expressly forbidden without t
                            he prior written
                            permission of GoDaddy.com, LLC. By submitting an inquiry,
                            you agree to these terms of usage and limitations of warranty. In particul
                            ar,
                            you agree not to use this data to allow, enable, or otherwise make possible
                            ,
                            dissemination or collection of this data, in part or in its entirety, for a
                            ny
                            purpose, such as the transmission of unsolicited advertising and
                            and solicitations of any kind, including spam. You further agree
                            not to use this data to enable high volume, automated or robotic electronic
                            processes designed to collect or compile this data for any purpose,
                            including mining this data for your own personal or commercial purposes.

                            Please note: the registrant of the domain name is specified
                            in the "registrant" section. In most cases, GoDaddy.com, LLC
                            is not the registrant of domain names listed in this database.




                                      
                                             Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/sxflashcard.com                                                                                                                                    2/2
5/27/2020                                 TxSwitch.com
                     Case 2:20-cv-00738-TSZ   Document WHOIS, DNS, &Filed
                                                           16-1     Domain06/08/20
                                                                           Info - DomainTools
                                                                                         Page 24 of 27



                            Home > Whois Lookup > TxSwitch.com


                                                                                                                                                        How does this work?
                            Whois Record for TxSwitch.com

                             Domain Profile

                            Proximity Score      6                                                                      

                            Email                abuse@godaddy.com is associated with                                   
                                                 ~69,889,316 domains
                                                 txswitch.com@domainsbyproxy.com                                                     Preview the Full Domain Report

                            Registrar            GoDaddy.com, LLC                                                           Tools
                                                 IANA ID: 146
                                                                                                                                 Whois History           Hosting History
                                                 URL: http:/
                                                          /www.godaddy.com
                                                 Whois Server: whois.godaddy.com                                            Monitor Domain Properties                     

                                                                                                                            Reverse Whois Lookup                          
                                                 (p)
                                                                                                                            Reverse IP Address Lookup                     
                            Registrar Status     clientDeleteProhibited, clientRenewProhibited, clientTransferProhibited,
                                                                                                                            Network Tools                                 
                                                 clientUpdateProhibited
                                                                                                                              Buy This Domain            Visit Website
                            Dates                742 days old                                                           
                                                 Created on 2018-05-16                                                                Queue Screenshot for Addition
                                                 Expires on 2021-05-16
                                                 Updated on 2020-05-11                                                      Available TLDs

                            Name Servers         NS63.DOMAINCONTROL.COM (has 53,883,669                                 
                                                                                                                             General TLDs        Country TLDs
                                                 domains)
                                                 NS64.DOMAINCONTROL.COM (has 53,883,669
                                                                                                                            The following domains are available through
                                                 domains)
                                                                                                                            our preferred partners. Select domains
                            IP Address           47.88.60.37 - 63 other sites hosted on this server                        below for more information. (3rd party site)
                                                                                                                               Taken domain.
                            IP Location                - California - San Mateo - Alicloud
                                                                                                                               Available domain.
                            ASN                     AS45102 CNNIC-ALIBABA-US-NET-AP Alibaba (US) Technology Co.,               Deleted previously owned domain.
                                                 Ltd., CN (registered Feb 01, 2008)
                                                                                                                             TxSwitch.com                       View Whois
                            Domain Status        Registered And Active Website
                                                                                                                             TxSwitch.net                       Buy Domain
                            Whois History        15 records have been archived since 2018-05-16                         
                                                                                                                             TxSwitch.org                       Buy Domain
                            IP History           11 changes on 11 unique IP addresses over 2 years                      
                                                                                                                             TxSwitch.info                      Buy Domain
                            Registrar History    1 registrar                                                            
                                                                                                                              TxSwitch.biz                      Buy Domain
                            Hosting History      3 changes on 3 unique name servers over 15 years                       
                                                                                                                              TxSwitch.us                       Buy Domain
                            Whois Server         whois.godaddy.com

                             Website

                            Website Title              500 SSL negotiation failed:                                      

                            Response Code        500

                            Terms                887 (Unique: 312, Linked: 665)

                            Images               96 (Alt tags missing: 26)

                            Links                239 (Internal: 228, Outbound: 1)

                            Whois Record ( last updated on 2020-05-27 )


                             Domain Name: txswitch.com
                             Registry Domain ID: 2263950400_DOMAIN_COM-VRSN
                             Registrar WHOIS Server: whois.godaddy.com
                             Registrar URL: http://www.godaddy.com
                             Updated Date: 2020-05-11T15:16:41Z
                             Creation Date: 2018-05-16T10:18:12Z
                             Registrar Registration Expiration Date: 2021-05-16T10:18:12Z
                             Registrar: GoDaddy.com, LLC
                             Registrar IANA ID: 146
                             Registrar Abuse Contact Email: abuse@godaddy.com
                             Registrar Abuse Contact Phone: +1.4806242505
                             Domain Status: clientTransferProhibited http://www.icann.org/epp#clientTran
                             sferProhibited
                             Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdate
                             Prohibited
                             Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewPr
                             ohibited
                             Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDelete
                             Prohibited
                             Registry Registrant ID: Not Available From Registry
                             Registrant Name: Registration Private
                             Registrant Organization: Domains By Proxy, LLC
                             Registrant Street: DomainsByProxy.com
                             Registrant Street: 14455 N. Hayden Road
                             Registrant City: Scottsdale
                             Registrant State/Province: Arizona
                             Registrant Postal Code: 85260
                             Registrant Country: US
                             Registrant Phone: +1.4806242599
                             Registrant Phone Ext:
                             Registrant Fax: +1.4806242598
                             Registrant Fax Ext:
                             Registrant Email: txswitch.com@domainsbyproxy.com
                             Registry Admin ID: Not Available From Registry
                             Admin Name: Registration Private
                             Admin Organization: Domains By Proxy, LLC
                             Admin Street: DomainsByProxy.com
                             Admin Street: 14455 N. Hayden Road
                             Admin City: Scottsdale
                             Admin State/Province: Arizona
                             Admin Postal Code: 85260
                             Admin Country: US
                             Admin Phone: +1.4806242599
                             Admin Phone Ext:
                             Admin Fax: +1.4806242598
                             Admin Fax Ext:
                             Admin Email: txswitch.com@domainsbyproxy.com
                             Registry Tech ID: Not Available From Registry
                             Tech Name: Registration Private


https://whois.domaintools.com/txswitch.com                                                                                                                                    1/2
5/27/2020                                 TxSwitch.com
                     Case 2:20-cv-00738-TSZ   Document WHOIS, DNS, &Filed
                                                           16-1     Domain06/08/20
                                                                           Info - DomainTools
                                                                                         Page 25 of 27
                             Tech Organization: Domains By Proxy, LLC
                             Tech Street: DomainsByProxy.com
                             Tech Street: 14455 N. Hayden Road
                             Tech City: Scottsdale
                             Tech State/Province: Arizona
                             Tech Postal Code: 85260
                             Tech Country: US
                             Tech Phone: +1.4806242599
                             Tech Phone Ext:
                             Tech Fax: +1.4806242598
                             Tech Fax Ext:
                             Tech Email: txswitch.com@domainsbyproxy.com
                             Name Server: NS63.DOMAINCONTROL.COM
                             Name Server: NS64.DOMAINCONTROL.COM
                             DNSSEC: unsigned
                             URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                             .net/




                                      
                                             Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/txswitch.com                                                                                                                                       2/2
5/27/2020                                 UsaChipss.com
                     Case 2:20-cv-00738-TSZ   Document  WHOIS,
                                                           16-1DNS, &Filed
                                                                      Domain Info - DomainTools
                                                                           06/08/20        Page 26 of 27



                           Home > Whois Lookup > UsaChipss.com


                                                                                                                                            How does this work?
                           Whois Record for UsaChipss.com

                            Domain Profile

                           Proximity Score      29                                                          

                           Email                abuse@namesilo.com is associated with ~3,830,177            
                                                domains
                                                pw-9e8f69b5fbbc7...@privacyguardian.org                                  Preview the Full Domain Report

                           Registrar            NameSilo, LLC                                                   Tools
                                                IANA ID: 1479
                                                                                                                     Whois History           Hosting History
                                                URL: https:/
                                                          /www.namesilo.com/,http:/
                                                                                 /www.namesilo.com
                                                Whois Server: whois.namesilo.com                                Monitor Domain Properties                     

                                                                                                                Reverse Whois Lookup                          
                                                (p)
                                                                                                                Reverse IP Address Lookup                     
                           Registrar Status     clientTransferProhibited
                                                                                                                Network Tools                                 
                           Dates                426 days old                                                
                                                                                                                  Buy This Domain            Visit Website
                                                Created on 2019-03-28
                                                Expires on 2021-03-28                                                     Queue Screenshot for Addition
                                                Updated on 2020-05-21
                                                                                                                Available TLDs
                           Name Servers         NED.NS.CLOUDFLARE.COM (has 21,387,271                       
                                                domains)
                                                                                                                 General TLDs        Country TLDs
                                                ULLA.NS.CLOUDFLARE.COM (has 21,387,271
                                                domains)
                                                                                                                The following domains are available through
                           IP Address           104.24.104.171 - 572 other sites hosted on this                our preferred partners. Select domains
                                                server                                                          below for more information. (3rd party site)
                                                                                                                   Taken domain.
                           IP Location                - California - San Francisco - Cloudflare Inc.
                                                                                                                   Available domain.
                           ASN                        AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)          Deleted previously owned domain.

                           Domain Status        Registered And Active Website                                    UsaChipss.com                      View Whois
                           Whois History        12 records have been archived since 2019-03-28                  UsaChipss.net                      Buy Domain
                           IP History           3 changes on 3 unique IP addresses over 1 years             
                                                                                                                 UsaChipss.org                      Buy Domain
                           Registrar History    1 registrar                                                 
                                                                                                                 UsaChipss.info                     Buy Domain
                           Hosting History      2 changes on 3 unique name servers over 1 year              
                                                                                                                  UsaChipss.biz                     Buy Domain
                           Whois Server         whois.namesilo.com
                                                                                                                  UsaChipss.us                      Buy Domain

                            Website

                           Website Title              500 SSL negotiation failed:                           

                           Response Code        500

                           Whois Record ( last updated on 2020-05-27 )


                            Domain Name: usachipss.com
                            Registry Domain ID: 2374356512_DOMAIN_COM-VRSN
                            Registrar WHOIS Server: whois.namesilo.com
                            Registrar URL: https://www.namesilo.com/
                            Updated Date: 2020-05-21T07:00:00Z
                            Creation Date: 2019-03-28T07:00:00Z
                            Registrar Registration Expiration Date: 2021-03-28T07:00:00Z
                            Registrar: NameSilo, LLC
                            Registrar IANA ID: 1479
                            Registrar Abuse Contact Email: abuse@namesilo.com
                            Registrar Abuse Contact Phone: +1.4805240066
                            Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTra
                            nsferProhibited
                            Registry Registrant ID:
                            Registrant Name: Domain Administrator
                            Registrant Organization: See PrivacyGuardian.org
                            Registrant Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                            Registrant City: Phoenix
                            Registrant State/Province: AZ
                            Registrant Postal Code: 85016
                            Registrant Country: US
                            Registrant Phone: +1.3478717726
                            Registrant Phone Ext:
                            Registrant Fax:
                            Registrant Fax Ext:
                            Registrant Email: pw-9e8f69b5fbbc77736f1345f3dcd50e04@privacyguardian.org
                            Registry Admin ID:
                            Admin Name: Domain Administrator
                            Admin Organization: See PrivacyGuardian.org
                            Admin Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                            Admin City: Phoenix
                            Admin State/Province: AZ
                            Admin Postal Code: 85016
                            Admin Country: US
                            Admin Phone: +1.3478717726
                            Admin Phone Ext:
                            Admin Fax:
                            Admin Fax Ext:
                            Admin Email: pw-9e8f69b5fbbc77736f1345f3dcd50e04@privacyguardian.org
                            Registry Tech ID:
                            Tech Name: Domain Administrator
                            Tech Organization: See PrivacyGuardian.org
                            Tech Street: 1928 E. Highland Ave. Ste F104 PMB# 255
                            Tech City: Phoenix
                            Tech State/Province: AZ
                            Tech Postal Code: 85016
                            Tech Country: US
                            Tech Phone: +1.3478717726
                            Tech Phone Ext:
                            Tech Fax:
                            Tech Fax Ext:
                            Tech Email: pw-9e8f69b5fbbc77736f1345f3dcd50e04@privacyguardian.org
                            Name Server: ned.ns.cloudflare.com
                            Name Server: ulla.ns.cloudflare.com
                            DNSSEC: unsigned
                            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic


https://whois.domaintools.com/usachipss.com                                                                                                                       1/2
5/27/2020                                 UsaChipss.com
                     Case 2:20-cv-00738-TSZ   Document  WHOIS,
                                                           16-1DNS, &Filed
                                                                      Domain Info - DomainTools
                                                                           06/08/20        Page 27 of 27
                            .net/

                            For more information on Whois status codes, please visit https://icann.org/
                            epp




                                     
                                            Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/usachipss.com                                                                                                                                     2/2
